Citation Nr: 0214571	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-08 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The veteran had active duty service from December 1985 to 
February 1998.

The case comes before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Board notes that the veteran was scheduled to appear for 
an appeal hearing at the RO on January 9, 2002.  However, per 
a statement dated that same day, the veteran canceled the 
scheduled hearing.  As the record does not contain further 
indication that the veteran or his representative have 
requested that the hearing be rescheduled, the Board deems 
the veteran's request for an appeal hearing withdrawn.  See 
38 C.F.R. § 20.700-20.704 (2001).


REMAND

Upon review of the evidentiary record, the Board notes that 
in the April 2000 substantive appeal and a January 2002 
statement from the veteran's representative, the veteran 
indicates that he is seeking increased ratings for his 
service-connected disabilities.  At present, the veteran is 
service connected for posttraumatic lumbar back syndrome with 
paracentral disc herniation, evaluated as 40 percent 
disabling under Diagnostic Codes 5299-5292; and for status 
post repair of odontoid fracture, evaluated as 30 percent 
disabling under Diagnostic Codes 5285-5290.  The veteran's 
combined rating is 60 percent.

The Board deems the claims for increased ratings to be 
inextricably intertwined with the TDIU issue currently on 
appeal.  Since the RO has not had the opportunity to 
adjudicate the increased rating issues, and as there is no 
notice of disagreement regarding these issues, they are not 
jurisdictionally before the Board for appellate review.  
However, additional development is necessary prior to the 
Board's consideration of the TDIU claim.

A decision on the claims for increased ratings could have a 
significant impact on the adjudication of the issue of 
entitlement to TDIU.  As well, as noted above, the Board 
deems the increased rating issues to be inextricably 
intertwined with the TDIU issue currently on appeal.  See EF 
v. Derwinski, 1 Vet. App. 324 (1991); Harris v. Derwinski, 1 
Vet. App. 180 (1991).  In deciding whether a claim raised 
during the course of an appeal is inextricably intertwined 
with an issue that has been developed, adjudicators must look 
to what affect an allowance of the claim not developed for 
appellate consideration would have on the denied claim on 
appeal.  Hoyer v. Derwinski, 1 Vet. App. 208, 209 (1991).  In 
the instant case, a determination that increased ratings for 
the lumbar and cervical spine disabilities are warranted 
could render moot the issue of entitlement to TDIU.

The fact that two claims are inextricably intertwined does 
not obviate the need for following proper procedure and 
ensuring appellate review of each claim.  The appellate 
review of a decision at the RO level is initiated by the 
filing of a notice of disagreement within one year of notice 
of the determination being appealed, and is perfected by the 
filing a substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 
Brannon v. West, 12 Vet. App. 32, 34 (1998).  The substantive 
appeal must be filed within one year after the mailing of the 
notification of an adverse RO decision or within sixty days 
after the RO mails a statement of the case, whichever period 
ends later.  See 38 U.S.C.A §7105(b)(1); 38 C.F.R. § 
20.302(b) (2001). 

Since adjudication of the increase rating issues could have a 
significant impact on the TDIU claim, the case must be 
returned to the RO in order to afford the veteran the 
opportunity to properly advance this appeal before the Board.  
The Board will therefore, defer its consideration of the 
appellant's TDIU claim, pending completion of action by the 
RO requested in this remand.

Lastly, per a September 1999 RO letter and the veteran's 
October 1999 statement, it appears the veteran is receiving 
services from the VA Vocational Rehabilitation and Counseling 
section.  However, as these treatment records are not 
contained in the claims file, they should be obtained by the 
RO.

Therefore, in order to accord the veteran every consideration 
with respect to the present appeal, and to ensure that the 
veteran is provided with due process of the law, the case is 
remanded to the RO for the following development:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake 
any further development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. 
§ 3.159).

2.  The RO should obtain and associate 
with the claims file the veteran's VA 
Vocational Rehabilitation and 
Counseling records.  If the search for 
the mentioned records has negative 
results, the claims file must be 
properly documented that these records 
were not available.

3.  The veteran should be afforded a 
comprehensive VA examination, to 
include an examination by an 
orthopedist, in order to ascertain the 
veteran's entitlement to TDIU.  
Specifically, the examination should 
ascertain the nature and severity of 
all clinically identified service-
connected disabilities including, but 
not limited to, the veteran's service-
connected posttraumatic lumbar back 
syndrome with paracentral disc 
herniation, and status post repair of 
odontoid fracture.  The veteran's 
claims folder(s) is to be made 
available to the examiner(s) for review 
prior to the examination, and the 
examiner(s) should be asked to indicate 
in the examination report whether he or 
she has reviewed the claims folder(s).  
All indicated tests which are required 
to evaluate the veteran's various 
service-connected disabilities under 
the applicable rating criteria are to 
be performed and the examiner(s) should 
review the results of any testing prior 
to completion of the report.  
Specifically, the examiner(s) should 
describe the level of disability 
attributable to each of the medical 
conditions found on examination, which 
are service-connected.  Additionally, 
the examiner(s) should give a full 
description of any limitation of 
activity imposed by each of the 
veteran's disabilities and express 
opinions as to whether the conditions 
are permanent, and the degree of 
interference with the veteran's ability 
to obtain and maintain gainful 
employment caused by each disability 
identified on examination. The 
examiner(s) should also state whether 
the veteran's disabling conditions are 
susceptible of improvement through 
appropriate treatment. The examiner(s) 
must provide complete rationale for all 
conclusions reached.

4.  The RO should formally adjudicate 
the issues of entitlement to increased 
ratings for posttraumatic lumbar back 
syndrome with paracentral disc 
herniation, and status post repair of 
odontoid fracture.  If the 
determinations remain adverse to the 
veteran, the RO should provide the 
veteran and his representative with 
notice of appellate rights, 
specifically the right to file a notice 
of disagreement within one year of 
notice of the determination.  If 
appellate review is initiated by the 
filing of a notice of disagreement, the 
RO should issue a statement of the case 
with the applicable law and regulations 
regarding the claims of increased 
ratings, and the veteran should be 
provided information regarding the 
filing of a substantive appeal to these 
issues.  See 38 C.F.R. 
§ 20.200 (2001).

5.  Inasmuch as the claims for 
increased ratings are inextricably 
intertwined with the issue of 
entitlement to TDIU, following 
adjudication of the claims for 
increased ratings, the RO should 
readjudicate the issue of entitlement 
to TDIU in light of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)).

6.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed remains denied, the 
appellant and his representative, if 
any, should be furnished a supplemental 
statement of the case with the 
applicable law and regulations, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




